United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-51325
                        Conference Calendar


MACIEL M. ROMAN,

                                    Plaintiff-Appellant,

versus

EL PASO COUNTY SHERIFF’S DEPARTMENT,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 3:04-CV-399
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Maciel M. Roman, federal prisoner # 33878-180, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 suit against

the El Paso County Detention Center as well as the district

court’s dismissal of his motion seeking an order of protection

with respect to Bureau of Prison (BOP) officials.    The district

court dismissed the § 1983 suit on the basis that Roman had

failed to exhaust his administrative remedies.   The court denied

the motion regarding the BOP officials for lack of jurisdiction.

     Roman’s brief does not address either the district court’s

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-51325
                                 -2-

conclusion that Roman did not exhaust his administrative remedies

or that it lacked jurisdiction to consider his motion for an

order of protection.   Roman addresses only the underlying merits

of his claims.    Accordingly, he has abandoned the only issues on

appeal.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993); see also Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).   Although we construe a pro se

litigant’s pleadings liberally, even pro se litigants must

identify errors and brief the relevant issues.    See Yohey, 985

F.2d at 224-25.

     Accordingly, we dismiss the appeal as frivolous.    See Howard

v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.    The

dismissal of this appeal as frivolous counts as a strike for

purposes of 28 U.S.C. § 1915(g).   We caution Roman that if he

accumulates three strikes under 28 U.S.C. § 1915(g), he will not

be able to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.